Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 26, 2018

                                            No. 04-18-00682-CV

                                              IN RE Reina S.C.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        After relator filed her petition for writ of mandamus, this court ordered that the real
parties in interest could file a response in this court on or before October 25, 2018. The attorney
ad litem for the children, who are real parties in interest, has filed a motion for extension of time,
asking for an additional fourteen days in which to file a response. After review, we GRANT the
motion for extension of time and ORDER the attorney ad litem for the children to file a
response, if any, on or before November 8, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.

                                                             PER CURIAM

           It is so ORDERED on October, 2018.



        ATTESTED TO: ________________________________
                     KEITH E. HOTTLE,
                     Clerk of Court




1
 This proceeding arises out of Cause No. 2018-PA-01865, styled In the Interest of J.J.R.S. and L.J.R.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Charles E. Montemayor,
Associate Judge, signed the order at issue in this original proceeding.